Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 02/11/2022 have been entered. Claims 1-17 are currently under examination on the merits. 
Any rejections and/or objections made in the previous office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 11-12 and 14-17are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, et al (WO 2017/206533, English equivalent US 2018/0212200, ‘200 hereafter, is cited in this office action). 
Regarding claims 1-3, 11-12 and 14-15, ‘’200 discloses liquid crystal layer formed from a method comprising a coating step, a photo-aligning step  and a photocuring step (Fig 1, [0006]-[0008], [0016]-[0021], [0053]-[0059], [0065], [0080]-[0083]); wherein the coating solution including an azo-benzene dichroic dye which is a photosensitive material comprising photo-isomerizable sensitive group and having self-assembling property ([0017]-[002], [0059]-[0063]), a polymerizable liquid crystal monomer ([0065]) and a photoinitiator ([0066]), and the dichroic dye and polymerizable liquid crystal monomer is formed into an oriented structure ([0067]-[0068]). ‘200 discloses that the liquid crystal layer may be cured by thermo-curing ([0072]). ‘200 also discloses that the content ranges of the photosensitive material, polymerizable liquid crystal monomer and photoinitiator overlaps content range as recited in the present claim 10  ([0020], [0063], [0065], [0066]).
Regarding claims 16 and 17, ‘200 also discloses a display panel comprising the liquid crystal layer and naturally including other components as recited the claims ([0038]-[0040], [0087]-0091]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al (WO 2017/206533, English equivalent US 2018/0212200, ‘200 hereafter, is cited in this office action) in view of Yip et al (US 2002/0098295, ‘295 hereafter).
Regarding claims 4-6, ‘200 teaches all the limitations of claims 1 and 3, but ‘200 is silent on that the wavelength of light for photo-aligning and photo-curing, however, ‘295 disclose a process method for making a photocurable composition comprising an . 
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al (WO 2017/206533, English equivalent US 2018/0212200, ‘200 hereafter, is cited in this office action) in view of Wu et al (US 2016/0377924,  of record, ‘924 hereafter).
Regarding claims 10-14, ‘533 teaches all the limitations of claim 1, ‘533 also discloses that the liquid crystal composition comprises an azo-based dichroic dye being a self-assembling material and a polymerizable liquid crystal monomer ([0083]) but does not  specifically disclose a composition satisfying limitations as recite in the present claims 10-14,  however, ‘924 discloses a liquid crystal composition ([0072]-[0084]) comprising a azo-benzene dichroic dye in a content range 5% by weight ([0080]), a cholesteric liquid crystal polymerizable monomer reading upon both small molecule liquid crystal material and chiral additive in a content range of 35 to 49% by weight ([0080]) and a polymerizable monomer in a content range of 10 to 40 % by weight .

Response to Arguments
Applicant's arguments filed on 02/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art ‘200 teaches a method of preparing polarizing layer instead of liquid crystal layer as presently claimed. However, it is examiner’s position that the prior art expressly discloses a polarizer layer comprising all the components as presently claimed including liquid crystal component which reads upon instantly claimed liquid crystal layer, which has polarizing function. 
For the reasons set forth above and of record, the claims stand properly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782